Citation Nr: 1610138	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-30 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1965 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  It was originally before the Board on appeal from a December 2009 rating decision by the Fort Harrison, Montana Department of Veterans Affairs (VA) Regional Office (RO).  In February 2011, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2011, the Board reopened the claim and remanded it for further development.  A February 2014 Board decision denied the Veteran's claim on appeal.  He appealed that decision to the Court.  In November 2015, the Court issued a mandate that vacated the February 2014 Board decision on this issue and remanded the matter for readjudication consistent with instructions outlined in an August 2015 memorandum decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court's August 2015 Memorandum Decision found that the Board's February 2014 decision relied upon a March VA examination report that "failed to consider all the reported stressors that appeared in the claims file, and focused only on those stressors described at the examination."  The Memorandum Decision notes that the "March 2012 examiner only noted three stressors, which he determined were not related to a fear of 'hostile military or terrorist activity.'"  The Memorandum Decision explains: "However, he did not discuss other stressors that were part of the claims file he stated he reviewed....  Those other stressors include witnessing a convoy sustain gun fire, as reported to the April 2005 examiner, and seeing wounded soldiers lie around an ambushed truck, as reported in a June 1999 claim form and at a July 2003 Board hearing."

With regard to the stressors specifically identified in the Court's explanation, the vacated February 2014 Board decision discussed these stressor reports and found them to be non-credible:

While the Veteran has testified that he did not serve in combat, he has reported combat-related stressors to examiners (e.g., returning fire while in a convoy under fire, and coming upon soldiers wounded in an attack on a convoy).  These accounts have been inconsistent, and he has provided insufficient information for verification.  The Board finds the reports of combat related stressors to not be credible.

Nevertheless, the Court's August 2015 Memorandum Decision found: "without discussing these events it is unclear how the examiner could find that the appellant did not have PTSD based on a lack of a stressor event," and "[r]emand is required for the Board to provide an adequate statement of reasons or bases for relying on this examination ... or provide a new examination that adequately considers all the appellant's reported stressor events."  Significantly, the Court's August 2015 Memorandum Decision does not disturb the Board's finding that the specified stressors have not been credibly reported, but merely directs that the Board must further explain its reliance upon a VA examination report that did not discuss the non-credible stressors or, alternatively, develop a new VA examination report that does discuss the stressors that had been found non-credible.

To ensure compliance with the directives of the Court's August 2015 Memorandum Decision, the Board shall remand this matter to obtain a new VA examination report that discusses the stressors that had been found non-credible.  As the Court did not disturb the credibility determinations in the February 2014 Board decision, the Court appears to have concluded that the Board's finding the stressors non-credible was an inadequate basis for relying on an examination that did not discuss those stressors.  Accordingly, it appears necessary for the Board to remand for a new VA examination report that addresses all of the Veteran's reported stressors, including those found not to have been credibly reported.

The Board further observes that the Veteran's attorney recently submitted new evidence on the Veteran's behalf in January 2016, and in accompanying correspondence requested a remand for a new VA examination: "We ask that the Board obtain another VA examination, from a different examiner....  We ask that the examiner review the enclosed [new evidence], as well as the whole claims file, before rendering a diagnosis."  This remand is consistent with the action requested by the Veteran to the extent that a new VA examination has been requested.

[As discussed in the Board's vacated February 2014 decision, the RO has made a determination regarding the Veteran's alleged stressor events pursuant to a June 2011 Board remand; in essence, the RO concluded that the circumstances of the Veteran's service were not inconsistent with his allegation of fear of hostile action or terrorist activity.  This RO finding shall once again be brought to the attention of the examiner for the forthcoming VA examination.]

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran to be examined by an appropriate VA psychologist or psychiatrist to determine the nature and likely etiology of his psychiatric disability/disabilities.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Regarding stressor events in service, the AOJ should advise the examiner that the Veteran did not serve in combat; that he does not have any corroborated stressor event in service; and of the prior determination that the circumstances of the Veteran's service were not inconsistent with his allegation of fear of hostile action or terrorist activity.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion responding to the following:

a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disabilities.

b) Does the Veteran have a diagnosis of PTSD based on any stressor event reported or otherwise indicated in the record?  To ensure compliance with the Court's August 2015 Memorandum Decision, the response to this question must discuss not only the stressors reported by the Veteran during the examination, but also the "other stressors that [are] part of the claims file."  In particular, the VA examiner must specifically discuss the reported stressors of "witnessing a convoy sustain gun fire" and "seeing wounded soldiers lie around an ambushed truck."

If PTSD is diagnosed, the specific stressor or stressors serving as the basis of the PTSD diagnosis must be specifically identified.

c) Does the Veteran have PTSD based on the stressor of a fear of hostile activity while serving in Vietnam?  Please discuss sufficiency of stressors and the symptoms that support any such diagnosis.

d) As to any psychiatric diagnosis other than PTSD, please indicate whether such disability is at least as likely as not (a 50 percent or greater probability) related to the Veteran's military service/documented events therein.

The examiner must explain the rationale for all opinions.

2.  The AOJ should then review the record and readjudicate the claim of service connection for a psychiatric disability to include PTSD.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

